--------------------------------------------------------------------------------

Exhibit 10.15
 
Execution Copy Version #2
 
SECOND AMENDING AGREEMENT


THIS SECOND AMENDING AGREEMENT (this “Agreement”), dated as of July 28, 2008, is
made by and among OccuLogix, Inc. (the “Company”), a Delaware corporation with
executive offices located at 2600 Skymark Avenue, Building 9, Suite 201,
Mississauga, Ontario, L4W 5B2, Canada, the lenders listed on the Schedule of
Second New Lenders attached hereto as Exhibit A (the “Second New Lenders”), the
lenders listed on the Schedule of Required Lenders attached hereto as Exhibit B
(the “Required Lenders”) and Marchant Securities Inc. (the “Collateral Agent”),
an Ontario corporation with offices located at 100 York Boulevard, Suite 404,
Richmond Hill, Ontario, L4B 1J8, Canada. 


The Company may be considered a “connected issuer” and/or a “related issuer” (as
those terms are defined in National Instrument 33-105—Underwriting Conflicts
(“NI 33-105”)) of the Collateral Agent.  Elias Vamvakas, the Chairman and Chief
Executive Officer of the Company, and members of his family have an indirect
ownership interest in the Collateral Agent as to approximately 32%.  See Section
13(c) of this Agreement.
 
BACKGROUND
 
A.           Reference is made to the Loan Agreement, dated as of February 19,
2008, by and among the Company, the lenders listed on the Schedule of Lenders
attached as Exhibit A thereto and the Collateral Agent, pursuant to which the
lenders party thereto advanced to the Company a loan in an aggregate principal
amount of U.S.$3,000,000 (the “Original Loan Agreement”).  The lenders party to
the Original Loan Agreement are referred to hereinafter as the “Original
Lenders”.
 
B.           Reference also is made to the Amending Agreement, dated as of May
5, 2008, by and among the Company, the lenders listed on the Schedule of New
Lenders attached as Exhibit A thereto and the Collateral Agent, pursuant to
which the lenders party thereto advanced to the Company a loan in an aggregate
principal amount of U.S.$300,000 and pursuant to which the Original Loan
Agreement and the Original Share Pledge Agreement (defined below) were amended
(the “Amending Agreement”).  The lenders party to the Amending Agreement are
referred to hereinafter as the “New Lenders”.  The Original Loan Agreement, as
amended by the Amending Agreement, is referred to hereinafter as the “Loan
Agreement”.
 
C.           Reference also is made to the Share Pledge Agreement, dated as of
February 19, 2008, by the Company in favor of the Collateral Agent, in its
capacity as the collateral agent under the Loan Agreement, pursuant to which the
Company pledged its 1,754,589 shares of the Series A Preferred Stock of
OcuSense, Inc. to secure its indebtedness, obligations and liabilities under or
in connection with the Original Loan Agreement (the “Original Share Pledge
Agreement”).  The Original Share Pledge Agreement, as amended by the Amending
Agreement, is referred to hereinafter as the “Share Pledge Agreement”.

 
 

--------------------------------------------------------------------------------

 
 
D.           The Company currently has a need for additional short-term
financing.  The Second New Lenders have agreed to make available to the Company
a loan in an aggregate principal amount of U.S.$3,403,500 (the “Second
Additional Loan”) on the terms and conditions of the Loan Agreement, and the
Required Lenders have consented to the amendments to the Loan Agreement and the
Share Pledge Agreement provided for in this Agreement.
 
E.           Each of the Second New Lenders has agreed to advance the amount set
forth opposite his, her or its name on the Schedule of Second New Lenders
attached hereto as Exhibit A, representing his, her or its portion of the Second
Additional Loan (the “Individual Second New Lender’s Advance”).
 
F.           The Company has agreed to pay the Collateral Agent, in
consideration of the Collateral Agent having introduced the Second New Lenders
to the Company, a commission equal to 6% of that portion of the aggregate
principal amount of the Second Additional Loan advanced by the Second New
Lenders that are residents of Canada (the “Collateral Agent’s Commission”).  The
Company and the Collateral Agent have agreed that, subject to the Company
obtaining the requisite approval of its stockholders therefor, the Company may
pay 50% of the Collateral Agent’s Commission by issuing to the Collateral Agent
shares of the Common Stock at a per share price equal to the per share price
paid by the investors in the Private Placement.  The Collateral Agent will not
receive any additional commission for acting as the collateral agent in
connection with the Second Additional Loan and this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Second New Lenders,
the Required Lenders and the Collateral Agent hereby agree as follows:
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Loan Agreement.
 
2.           Advance.  Concurrently with his, her or its execution and delivery
of this Agreement, and subject to the satisfaction or waiver of the closing
conditions set forth in Section 17 hereof, each Second New Lender shall advance
to the Company his, her or its Individual Second New Lender’s Advance, in United
States dollars and in immediately available funds, by wire transfer to an
account of Cassels, Brock & Blackwell LLP (the “Escrow Agent”) that shall be
designated in writing to the Second New Lenders by the Collateral Agent for such
purpose or by certified check or bank draft payable to “Cassels, Brock &
Blackwell LLP, in trust”.  Each of the Second New Lenders hereby acknowledges
and agrees that the Escrow Agent shall advance his, her or its Individual Second
New Lender’s Advance to the Company at the Second Additional Loan Closing
(defined below), solely upon the direction of the Collateral Agent and without
any further instructions, direction or confirmation of such Second New
Lender.  Furthermore, each of the Second New Lenders hereby waives any and all
claims that he, she or it has, or may have in the future, against the Escrow
Agent as a result of, or arising from or in connection with, the Escrow Agent
advancing such Second New Lender’s Individual Second New Lender’s Advance to the
Company upon the direction of the Collateral Agent, and each of the Second New
Lenders hereby releases the Escrow Agent from any and all such claims.
 
 
2

--------------------------------------------------------------------------------

 

3.           Terms and Conditions of Loan Agreement Applicable to Second
Additional Loan.  Except as may be specifically provided herein, the Second New
Lenders shall have all of the same rights with respect to, and owe all of the
same obligations to, the other parties to the Loan Agreement that the Original
Lenders and the New Lenders have and owe, respectively, under the Loan
Agreement, all as though the Second New Lenders were among the Original Lenders
and the New Lenders thereunder and as though the Second New Lenders were
“Lenders” (as such term is defined in the Loan Agreement).  Except as may be
specifically provided herein, the Company shall have all of the same rights with
respect to, and owe all of the same obligations to, the Second New Lenders as it
has and owes, respectively, to the Original Lenders and the New Lenders under
the Loan Agreement, all as though the Second New Lenders were among the Original
Lenders and the New Lenders thereunder and as though the Second New Lenders were
“Lenders” (as such term is defined in the Loan Agreement).  Except as may be
specifically provided herein, the Loan Agreement shall be read and construed as
though the Second Additional Loan formed part of the Loan.
 
4.           Secured Obligations of Share Pledge Agreement.  The Company and the
Collateral Agent hereby agree that the Share Pledge Agreement secures all
indebtedness, obligations and liabilities, present or future, absolute or
contingent, matured or not, at any time owing by the Company to any of the
Original Lenders, the New Lenders or the Second New Lenders, or remaining unpaid
to any of the Original Lenders, the New Lenders or the Second New Lenders, under
or in connection with the Loan Agreement, as amended hereby (including in
connection with the Loan, the loan advanced by the New Lenders pursuant to the
Amending Agreement (the “Additional Loan”) or the Second Additional Loan) and
that the definition of “Secured Obligations” in the Loan Agreement and in the
Share Pledge Agreement shall be read and construed accordingly.  The Company and
the Collateral Agent hereby agree that the Collateral is being held by the
Collateral Agent for the rateable benefit of the Original Lenders, the New
Lenders and the Second New Lenders and that the Loan Agreement and the Share
Pledge Agreement shall be read and construed accordingly.
 
5.           Mutatis Mutandis Construction of Loan Agreement and Share Pledge
Agreement.  The Loan Agreement and the Share Pledge Agreement shall be read and
construed mutatis mutandis so as to give full effect to the intention of
Sections 3 and 4 hereof.
 
6.           Maturity Date.  The maturity date of the Second Additional Loan
shall be the Maturity Date.
 
7.           Interest.  From the date hereof until maturity (whether by
acceleration or otherwise and both before and after default), interest shall
accrue on the principal amounts outstanding hereunder with respect to the Second
Additional Loan on a quarterly basis, without allowance or deduction, at a rate
of 12% per annum, and shall be payable on the earliest to occur of (i) the
Maturity Date, (ii) the Pre-payment Date and (iii) an Event of Default.  For
illustrative purposes, the Schedule of Interest attached hereto as Exhibit C
sets forth the amount of interest that will be payable to each of the Second New
Lenders if the Second Additional Loan remains outstanding until the Maturity
Date.
 
 
3

--------------------------------------------------------------------------------

 

8.           Repayment.  In the absence of any pre-payment of the Second
Additional Loan pursuant to Section 9 hereof or any Event of Default, on the
Maturity Date, the Company shall pay the Second New Lenders, in cash, the
outstanding principal amount of the Second Additional Loan plus accrued and
unpaid interest thereon, calculated in accordance with Section 7 hereof.  For
greater certainty, the cash paid by the Company pursuant to this Section 8 shall
be allocated among the Second New Lenders on a pro rata basis, in accordance
with each Second New Lender’s Individual Second New Lender’s Advance.
 
9.           Pre-payment.  If the Company exercises its option to pre-pay the
Loan pursuant to Section 1.5 of the Loan Agreement, as amended hereby the
Company shall pre-pay the Second Additional Loan in full in the same manner as
it pre-pays the Loan.  In that circumstance, the Securities to be issued to the
Original Lenders, the New Lenders and the Second New Lenders in pre-payment of
the Loan, the Additional Loan and the Second Additional Loan, respectively,
shall be allocated among all of them on a pro rata basis, in accordance with
each Original Lender’s Individual Lender’s Advance, each New Lender’s Individual
New Lender’s Advance and each Second New Lender’s Individual Second New Lender’s
Advance, as applicable.  For greater certainty, in no event, shall the Company
be obligated to issue Warrants exercisable into Warrant Shares in a number that
exceeds 20% of the issued and outstanding shares of the Common Stock on the
Pre-payment Date.
 
10.           Section 1.5(b) of Loan Agreement.  Paragraph (b) of Section 1.5 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following paragraph (b):
 
(b)           by no later than the tenth day following the date of closing of a
private placement by the Company of shares of the Common Stock for aggregate
gross proceeds of no less than U.S.$1,000,000 (the “Private Placement”), issuing
to the Lenders shares of the Common Stock in an aggregate amount equal to the
outstanding principal amount of the Loan plus accrued and unpaid interest
thereon, calculated in accordance with Section 1.3, at a per share price that is
15% less than the per share price paid by the investors in the Private Placement
but on other terms and conditions substantially similar to those accepted by the
investors in the Private Placement, provided that the Company shall have
obtained all of the corporate and regulatory approvals reasonably necessary for
the issuance to the Lenders of shares of the Common Stock pursuant to this
Section 1.5(b).
 
Other than as specifically amended by this Section 10, Section 1.5 of the Loan
Agreement remains in full force and effect, unamended.
 
11.           Use of Proceeds.  The Second New Lenders hereby acknowledge and
agree that the proceeds of the Second Additional Loan shall be used by the
Company for general corporate purposes.
 
 
4

--------------------------------------------------------------------------------

 

12.           Representations and Warranties of Company.  The Company hereby
makes to, and in favor of, the Second New Lenders all of the representations and
warranties that it made to the Original Lenders pursuant to Section 2.1 of the
Original Loan Agreement.
 
13.           Representations and Warranties of Second New Lenders.  Each of the
Second New Lenders (as to himself, herself or itself only and for no other
Second New Lender) hereby makes to, and in favor of, the Company all of the
representations and warranties that the Original Lenders made to the Company
pursuant to Section 2.2 of the Original Loan Agreement.  In addition, each of
the Second New Lenders (as to himself, herself or itself only and for no other
Second New Lender) hereby makes to, and in favor of, the Company the following
representations and warranties:
 
(a)           On the date hereof and on the Pre-payment Date, if any, such
Second New Lender is and will be, respectively, a “qualified investor” within
the meaning of the law in the United Kingdom implementing Article 2(1)(e) of
Directive 2003/71/EC (and any relevant implementing measure), if he, she or it
is a resident of the United Kingdom;
 
(b)           If such Second New Lender is a resident of the Province of Ontario
or is otherwise subject to the securities laws of the Province of Ontario, he,
she or it acknowledges that he, she or it has been notified by the Company:  (i)
of the delivery to the Ontario Securities Commission (the “OSC”) of his, her or
its full name, residential address and telephone number, the amount of his, her
or its Individual Second New Lender’s Advance, the exemption under NI 45-106
relied upon and the date of distribution; (ii) that this information is being
collected indirectly by the OSC under the authority granted to it under the
securities legislation of the Province of Ontario; (iii) that this information
is being collected for the purposes of the administration and enforcement of
such securities legislation; and (iv) that the Administrative Assistant to the
Director of Corporate Finance can be contacted at Suite 1903, Box 55, 20 Queen
Street West, Toronto, Ontario, M5H 3S8, or at (416) 593-8086, regarding any
questions about the OSC’s indirect collection of this information; and each such
Second New Lender, who is a resident of the Province of Ontario or is otherwise
subject to the securities laws of the Province of Ontario, hereby authorizes the
indirect collection of this information by the OSC; and
 
(c)           Such Second New Lender understands that (i) the Company may be
considered a “connected issuer” and/or a “related issuer” of the Collateral
Agent (as those terms are defined in NI 33-105), (ii) Mr. Vamvakas, the Chairman
and Chief Executive Officer of the Company, and members of his family have an
indirect ownership interest in the Collateral Agent as to approximately 32%,
(iii) the Collateral Agent’s decision to facilitate the Second Additional Loan
was made independently of the relationship referred to in (ii), (iv) the terms
upon which the Second Additional Loan is advanced pursuant to this Agreement
were negotiated and settled by the Collateral Agent and the Company and (v) the
Collateral Agent will not receive any benefit in connection with the Second
Additional Loan or this Agreement, other than the Collateral Agent’s Commission.
 
14.           Appointment and Indemnification of Collateral Agent.  References
to the Loan Agreement and the Share Pledge Agreement in this Section 14 shall be
read and construed as references to the Loan Agreement and the Share Pledge
Agreement, each as amended hereby.

 
5

--------------------------------------------------------------------------------

 

(a)           Each of the Second New Lenders hereby irrevocably designates and
appoints the Collateral Agent as the collateral agent of such Second New Lender
under the Share Pledge Agreement, and each of the Second New Lenders hereby
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on such Second New Lender’s behalf under the Share Pledge Agreement, and
to exercise such powers and perform such duties, as are expressly delegated to
the Collateral Agent by the provisions of the Loan Agreement and/or the Share
Pledge Agreement, together with such other powers as are reasonably incidental
thereto, including the power to execute documents on behalf of the Second New
Lenders.  The Collateral Agent hereby accepts such designation and appointment
and agrees to perform its obligations as collateral agent in accordance with the
provisions of the Loan Agreement and the Share Pledge Agreement.  Without
derogating from the generality of Sections 3 or 5 hereof, notwithstanding any
contrary provision in the Loan Agreement or the Share Pledge Agreement, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth therein, or any fiduciary relationship with any Second New
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Agreement or the Share
Pledge Agreement or otherwise shall exist against the Collateral Agent.
 
(b)           Each of the Second New Lenders hereby agrees to indemnify the
Collateral Agent in its capacity as collateral agent, ratably in accordance with
his, her or its Individual Second New Lender’s Advance, from and against the
Collateral Agent’s Claims, provided, however, that no Second New Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Collateral Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  This
Section 14(b) shall survive until the first anniversary of the date of payment
in full of the Secured Obligations (for greater certainty, as such defined term
has been amended hereby).
 
15.           Covenants of Company.  Without derogating from the generality of
Sections 3 or 5 hereof, the Company hereby agrees, in favor of the Second New
Lenders, to each of the covenants contained in Section 4.1 of the Loan
Agreement.
 
16.           Covenants of Second New Lenders.  Without derogating from the
generality of Sections 3 or 5 hereof, each of the Second New Lenders (as to
himself, herself or itself and for no other Second New Lender) hereby agrees, in
favor of the Company, to each of the covenants contained in Section 4.2 of the
Loan Agreement.  For greater certainty, references to the “Closing” contained in
Section 4.2 of the Loan Agreement shall be read and construed as references to
the “Second Additional Loan Closing” (defined below).  In addition, each of the
Second New Lenders that is a resident of the United Kingdom (as to himself,
herself or itself and for no other Second New Lender) hereby agrees, in favor of
the Company, that, at all times until the Maturity Date, he, she or it will
remain a “qualified investor” within the meaning of the law in the United
Kingdom implementing Article 2(1)(e) of Directive 2003/71/EC (and any relevant
implementing measure) and that, upon a breach of this covenant, will assign his,
her or its rights and obligations under, and his, her or its right, title and
interest in and to, the Loan Agreement and the Share Pledge Agreement, each as
amended hereby, to a U.S. or Canadian resident third party approved by the
Company in writing (which approval shall not be withheld unreasonably) that
qualifies as an “accredited investor” as defined in Rule 501(a) promulgated
under Regulation D of the Securities Act, if such third party is a resident of
the U.S., and an “accredited investor” as defined in NI 45-106, if such third
party is a resident of Canada, and that certifies in writing its “accredited
investor” status and agrees, in writing, to assume such Second New Lender’s
obligations under the Loan Agreement, as amended hereby.

 
6

--------------------------------------------------------------------------------

 

17.           Closing Conditions in Favor of Second New Lenders.  The obligation
of each of the Second New Lenders to advance his, her or its Individual Second
New Lender’s Advance is subject to the satisfaction, or the waiver by such
Second New Lender, on or prior to such advance (the “Second Additional Loan
Closing”) of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Company pursuant to Section 12 hereof shall be true and
correct in all material respects as of the date hereof and as of the Second
Additional Loan Closing as though made on and as of such date; and
 
(b)           Performance.  The Company shall have performed, satisfied and
complied with, in all material respects, all covenants, agreements and
conditions required by this Agreement, and by the Loan Agreement and the Share
Pledge Agreement, each as amended hereby, to be performed, satisfied or complied
with by it at or prior to the Second Additional Loan Closing.
 
18.           Closing Conditions in Favor of Company.  The entering into of this
Agreement by the Company with each of the Second New Lenders, and the acceptance
by the Company of such Second New Lender’s Individual Second New Lender’s
Advance, is subject to the satisfaction, or the waiver by the Company, at or
prior to the Second Additional Loan Closing, of each of the following
conditions:
 
(a)           Representations and Warranties.  The representations and
warranties made by such Second New Lender pursuant to Section 13 hereof shall be
true and correct in all material respects as of the date hereof and as of the
Second Additional Loan Closing as though made on and as of such date;
 
(b)           Accredited Investor Certificate.  Such Second New Lender shall
have completed and executed and delivered the Accredited Investor Certificate,
if he, she or it is a resident of the U.S. or Canada.
 
(c)           Performance.  Such Second New Lender shall have performed,
satisfied and complied with, in all material respects, all other covenants,
agreements and conditions required by this Agreement, and by the Loan Agreement
and the Share Pledge Agreement, each as amended hereby, to be performed,
satisfied or complied with by it at or prior to the Second Additional Loan
Closing.
 
19.           Amendments; Waivers.  No provision of this Agreement may be
amended or waived except in a written instrument signed, (i) in the case of an
amendment, by the Company, the Required Lenders and the Collateral Agent or (ii)
in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 
7

--------------------------------------------------------------------------------

 

20.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective in accordance with Section 7.2 of the
Loan Agreement.
 
21.           Survival.  All representations and warranties and covenants made
or given pursuant hereto shall survive the execution and delivery of this
Agreement and the advance by each of the Second New Lenders of his, her or its
Individual Second New Lender’s Advance.
 
22.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
23.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Required
Lenders.  Without derogating from the obligation contained in Section 4.2(d) of
the Loan Agreement (which obligation, among others, has been adopted explicitly
by each of the Second New Lenders pursuant to Section 16 hereof) or the
obligation, contained in Section 16 hereof, of each of the Second New Lenders
that is a resident of the United Kingdom, each of the Second New Lenders may
assign his, her or its rights and obligations under, and his, her or its right,
title and interest in and to, this Agreement to a U.S. or Canadian resident
third party approved by the Company in writing (which approval shall not be
withheld unreasonably) that qualifies as an “accredited investor” as defined in
Rule 501(a) promulgated under Regulation D of the Securities Act of 1933, as
amended, if such third party is a resident of the U.S., and an “accredited
investor” as defined in National Instrument 45-106, if such third party is a
resident of Canada, and that certifies in writing its “accredited investor”
status and agrees, in writing to assume such Second New Lender’s obligations
under this Agreement.
 
24.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
25.           Governing Law; Venue.  ALL QUESTIONS CONCERING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.  THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ONTARIO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY ANY OF THE
PARTIES HERETO, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY OF THE OTHER PARTIES
HERETO, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.

 
8

--------------------------------------------------------------------------------

 

26.           Execution.  This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile or
e-mail transmission), all of which when taken together shall be considered one
and the same agreement.  In the event that any signature is delivered by
facsimile transmission or e-mail attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
e-mail-attached signature page were an original thereof.
 
27.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
[SIGNATURE PAGES TO FOLLOW]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

 
OCCULOGIX, INC.
         
By:
/s/ William G. Dumencu
   
Name: William G. Dumencu
   
Title: Chief Financial Officer and Treasurer
     
Address for Notices:
 
2600 Skymark Avenue
 
Building 9, Suite 201
 
Mississauga, Ontario
 
L4W 5B2
     
Fax No.:  905-602-7623
 
Telephone No.:  905-602-0887
 
E-mail:  elias.vamvakas@occulogix.com; or bill.dumencu@occulogix.com
 
Attention:  Elias Vamvakas and William G. Dumencu
             
MARCHANT SECURITIES INC., as the Collateral Agent
         
By:
/s/ Gregory L. Marchant
   
Name:  Gregory L. Marchant
   
Title:    President and CEO
       
Address for Notices:
 
100 York Boulevard, Suite 404
 
Richmond Hill, Ontario
 
L4B 1J8
       
Fax No.:  416-322-7527
 
Telephone No.:  416-322-9700, ext. 5000
 
E-mail:  gmarchant@marchantsecurities.com
       
Attention:  Gregory L. Marchant


 
 

--------------------------------------------------------------------------------

 

Second New Lender Signature Page


By his, her or its execution and delivery of this signature page, the
undersigned hereby joins in and agrees to be bound by the terms and conditions
of the Second Amending Agreement, dated as of July 28, 2008 (the “Agreement”),
by and among OccuLogix, Inc., the Second New Lenders (as defined therein), the
Required Lenders (as defined therein) and Marchant Securities Inc. and
authorizes this signature page to be attached to the Agreement or counterparts
thereof.
 
 

 
Name of Second New Lender:
               
By: 
     
Name:
   
Title:
                         
Address:  
                                                       
Telephone No.: 
             
Facsimile No.: 
             
E-mail Address: 
             
Principal Amount: U.S.$ 
                     

 
 
2

--------------------------------------------------------------------------------

 

Required Lender Signature Page


By his, her or its execution and delivery of this signature page, the
undersigned Required Lender hereby (i) joins in and agrees to be bound by the
terms and conditions of the Second Amending Agreement, dated as of July 28, 2008
(the “Agreement”), by and among OccuLogix, Inc., the Second New Lenders (as
defined therein), the Required Lenders (as defined therein) and Marchant
Securities Inc., (ii) consents to the amendments to the Loan Agreement (as
defined therein) and the Share Pledge Agreement (as defined therein) effected by
the Agreement and (iii) authorizes this signature page to be attached to the
Agreement or counterparts thereof.
 
 

 
Name of Required Lender:
               
By: 
     
Name:
   
Title:
                         
Address:  
                                                       
Telephone No.: 
             
Facsimile No.: 
             
E-mail Address: 
             
Principal Amount: U.S.$ 
                     

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SCHEDULE OF SECOND NEW LENDERS
 


Second New Lender
Individual Second New Lender’s
Advance (U.S.$)
   
2144304 Ontario Inc.
35,000
   
6319335 Canada Inc.
25,000
   
6961576 Canada Inc.
10,000
   
Dalton J. Albrecht
75,000
   
Tsambikos Antonarakis
10,000
   
Karl & Kathryn Arrington
20,000
   
Ralph J. Barry
17,000
   
Simon Benstead
50,000
   
Michael S. Berg
50,000
   
Tina & Kenny Brienza
10,000
   
Frank W. Burr
100,000
   
Kris Calder
5,000
   
Thomas Calder
5,000
   
Cedarview II Holdings Inc.
50,000
   
Norine Cohen
20,000
   
John B. Cornish
75,000
   
Allison Dabney
25,000
   
John Danas
10,000

 

--------------------------------------------------------------------------------


 
Second New Lender
Individual Second New Lender’s
Advance (U.S.$)
   

Sunil Dattani
100,000
   
Alessandro DeSimone
10,000
   
Justin DiCiano
10,000
   
Bryce C. Douglas
450,000
   
Excite Holdings Corporation
10,000
   
Jon Fredericks
400,000
   
Amarkumar Gudka
10,000
   
Guise Management Corporation Defined Benefit Pension Plan
10,000
   
HEC Fellows LLC
30,000
   
W & R Hickel Family Trust
60,000
   
James and Daphne Jameson Family Trust
125,000
   
Gus and Anne Karnasiotis
10,000
   
Peter McCague
25,000
   
The Peter Meinig Revocable Trust
500,000
   
Melton Willows Pty Ltd
100,000
   
Reed A. Miller
25,000
   
Kristine Morrill
30,000
   
Loutfi Mouaket
40,000
   
Peter R. Munson
10,000
   
Sean J. Na
25,000

 
2

--------------------------------------------------------------------------------


 
Second New Lender
Individual Second New Lender’s
Advance (U.S.$)
   

Vicki G. Norton
10,000
   
Voula Politis
10,000
   
Alfonso Principato
20,000
   
Kathy Rakhit
10,000
   
Anthony Reisis
20,000
   
David W. Stevens
20,000
   
Visionary Consultants Inc.
10,000
   
Jack Wasserman Trust
500,000
   
Martin J. Waters
20,000
   
Markus & Edith Weigand
20,000
   
WS Investment Company LLC (2008A)
40,000
   
WS Investment Company LLC (2008C)
10,000
   
Thomas Pak Cheung Yan
10,000
   
Jason Yim
31,500
   
David C. Zeiger Trust dated 4/30/93 as amended
100,000


 
3

--------------------------------------------------------------------------------

 
 
Exhibit B
 
SCHEDULE OF REQUIRED LENDERS
 


Required Lender
Required Lender’s
Individual Lender’s Advance Plus
Individual New Lender’s Advance
(U.S.$)
   
6319335 Canada Inc.
45,000
 
 
Cedarview II Holdings Inc.
50,000
 
 
DME Holdings Inc.
50,000
 
 
JimJan Consultants Ltd.
150,000
 
 
Deborah A. Karp, as Trustee under the Deborah A. Karp Revocable Trust Agreement
dated May 6, 2004
20,000
 
 
Peter McCague
25,000
 
 
New Horizons Holdings Inc.
20,000
 
 
Mary Pejic
65,000
 
 
Peoples International Co. Inc.
90,000
 
 
Carol Ann Rees
75,000
 
 
Anthony Reisis
30,000
 
 
Vladimir Riajskikh
50,000
 
 
Daniel Veal and Elizabeth Veal
75,000
 
 
Jimmy Veal and Linda Veal
50,000
 
 
Zachry Veal and Leigh Veal
75,000
 
 
Peter Volpe
50,000

 

--------------------------------------------------------------------------------


 
Required Lender
Required Lender’s
Individual Lender’s Advance Plus
Individual New Lender’s Advance
(U.S.$)

   
Lynne Warheit and Phil Warheit
50,000
 
 
Dr. Brock J. Wright
550,000
 
 
Dr. Brock Wright in trust
100,000
 
 
Janet E. Wright
200,000


 
2

--------------------------------------------------------------------------------

 

Exhibit C
                 
SCHEDULE OF INTEREST
                     
SECOND ADDITIONAL LOAN
 
             
New Lender
 
Individual Second New Lender’s Advance
(U.S.$)
   
Interest earned to
Aug.17, 2008
($)
   
Interest earned to
Nov.15, 2008
($)
                     
Simon Benstead
    50,000.00       328.77       1,808.22  
Sunil Dattani
    100,000.00       657.53       3,616.44  
Alfonso Principato
    20,000.00       131.51       723.29  
Loutfi Mouaket
    40,000.00       263.01       1,446.58  
Amarkumar Gudka
    10,000.00       65.75       361.64  
John B. Cornish
    75,000.00       493.15       2,712.33  
Bryce C. Douglas
    450,000.00       2,958.90       16,273.97  
Excite Holdings Corporation
    10,000.00       65.75       361.64  
2144304 Ontario Inc.
    35,000.00       230.14       1,265.75  
Markus & Edith Weigand
    20,000.00       131.51       723.29  
Peter McCague
    25,000.00       164.38       904.11  
Tina & Kenny Brienza
    10,000.00       65.75       361.64  
James and Daphne Jameson Family Trust
    125,000.00       821.92       4,520.55  
Kris Calder
    5,000.00       32.88       180.82  
Thomas Calder
    5,000.00       32.88       180.82  
Voula Politis
    10,000.00       65.75       361.64  
Alessandro DeSimone
    10,000.00       65.75       361.64  
Dalton J. Albrecht
    75,000.00       493.15       2,712.33  
Gus & Anne Karnasiotis
    10,000.00       65.75       361.64  
Anthony Reisis
    20,000.00       131.51       723.29  
Thomas Pak Cheung Yan
    10,000.00       65.75       361.64  
Kathy Rakhit
    10,000.00       65.75       361.64  
The Peter C. Meinig Revocable Trust
    500,000.00       3,287.67       18,082.19  
Justin DiCiano
    10,000.00       65.75       361.64  
Norine Cohen
    20,000.00       131.51       723.29  
John Danas
    10,000.00       65.75       361.64  
Tsambikos Antonarakis
    10,000.00       65.75       361.64  
6319335 Canada Inc.
    25,000.00       164.38       904.11  
Cedarview II Holdings Inc.
    50,000.00       328.77       1,808.22  
Martin J. Waters
    20,000.00       131.51       723.29  
WS Investment Company LLC(2008A)
    40,000.00       263.01       1,446.58  
WS Investment Company LLC(2008C)
    10,000.00       65.75       361.64  
Jeff Guise Management Corporation Defined Benefit Pension Plan
    10,000.00       65.75       361.64  
Reed A. Miller
    25,000.00       164.38       904.11  
Allison Dabney
    25,000.00       164.38       904.11  
Krisitne Morrill
    30,000.00       197.26       1,084.93  
David W. Stevens
    20,000.00       131.51       723.29  
W & R Hickel Family Trust
    60,000.00       394.52       2,169.86  
Ralph J. Barry
    17,000.00       111.78       614.79  
Frank W. Burr
    100,000.00       657.53       3,616.44  
Karl and Kathryn Arrington
    20,000.00       131.51       723.29  
Melton Willows Pty Ltd
    100,000.00       657.53       3,616.44  
Michael S. Berg
    50,000.00       328.77       1,808.22  
Vicki G. Norton
    10,000.00       65.75       361.64  
Peter R. Munson
    10,000.00       65.75       361.64  
Visionary Consultants Inc.
    10,000.00       65.75       361.64  
HEC Fellows LLC
    30,000.00       197.26       1,084.93  
Jason Yim
    31,500.00       207.12       1,139.18  
Jack Wasserman Trust
    500,000.00       3,287.67       18,082.19  
Sean J. Na
    25,000.00       164.38       904.11  
Jon Fredericks
    400,000.00       2,630.14       14,465.75  
6961576 Canada Inc.
    10,000.00       65.75       361.64  
David C. Zeiger Trust dated 4/30/93 as amended
    100,000.00       657.53       3,616.44  
Totals
    3,403,500.00       22,379.18       123,085.48  

 
 

--------------------------------------------------------------------------------